Title: To Thomas Jefferson from Nathaniel Macon, 23 April 1807
From: Macon, Nathaniel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington 23 April 1807
                        
                        I last night received a letter from Sam S. Hamilton of Washington, requesting me to recommend him for
                            Librarian, I have not that sort of acquaintance with him which would authorize me to do this; I have the two last winters
                            lived in the House of his father, the first of which He acted I beleive as deputy for Mr Beckley in the Library, the last
                            he was an assistant in his (Mr B.) office
                        I can only say that so far as I observed, he appeared to be a well behaved decent young man
                        I am very respectfully Sir Yr most obt sert
                        
                            Nathl Macon
                     
                        
                    